IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0409
                               Filed July 22, 2015


DANIEL FREDERICK KING II,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Ian K. Thornhill,

Judge.



      Daniel King appeals from the denial of his second application for

postconviction relief. AFFIRMED.




      Cory J. Goldensoph, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Jerry Vander Sanden, County Attorney, and Robert A. Hruska,

Assistant County Attorney, for appellee State.




      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                           2


DOYLE, J.

       Daniel King appeals from the district court’s denial of his second

application for postconviction relief (PCR).         The district court ruled King’s

application was time-barred. We affirm.

       In July 2005, a jury found King guilty of sexual abuse in the third degree,

in violation of Iowa Code section 709.4(2)(c)(4) (2003). He appealed, but his

appeal was later dismissed. King filed his first PCR action in December 2006,

alleging his counsel was ineffective in several respects. After a hearing on the

application, the district court denied King’s application. King appealed, and this

court affirmed the denial. King v. State, No. 08-0430, 2009 WL 1218996, at *1

(Iowa Ct. App. May 6, 2009). On further review, the supreme court affirmed the

district court’s denial of King’s application. King v. State, 797 N.W.2d 565, 576-

77 (Iowa 2011). King filed his second PCR application in March 2012, alleging,

among other things, his trial counsel and PCR counsel were ineffective. After a

hearing on the application, the district court ruled King’s application was time-

barred by Iowa Code section 822.3 (2011), but even if the application had been

timely, King’s claims failed on their merits. King now appeals.1

       An appeal from a denial of an application for postconviction relief is

reviewed for corrections of errors at law. Castro v. State, 795 N.W.2d 789, 792

(Iowa 2011). Ineffective-assistance-of-counsel claims are constitutional claims

and, as such, are reviewed de novo. Id.




1
 On appeal, King claims his original trial counsel, his first PCR counsel, and his second
PCR counsel were all ineffective.
                                         3


       Applications for postconviction relief “must be filed within three years from

the date the conviction or decision is final or, in the event of an appeal, from the

date the writ of procedendo is issued.” Iowa Code § 822.3. “However, this

limitation does not apply to a ground of fact or law that could not have been

raised within the applicable time period.”    Id.; see also State v. Edman, 444

N.W.2d 103, 105 (Iowa Ct. App. 1989).

       The Iowa Supreme Court issued procedendo on King’s direct appeal on

November 17, 2006, and therefore, the postconviction-relief statute of limitations

expired on November 17, 2009. The current PCR application was filed March 2,

2012, more than two years after the statute of limitations had expired. Thus,

King’s application is untimely unless it comes within the exception for claims

based on “a ground of fact or law that could not have been raised within the

applicable time period.” See Iowa Code § 822.3.

       King asserts ineffective-assistance-of-counsel claims are not bound by

traditional error-preservation rules and his action should not be barred by the

statute of limitations because he is claiming ineffective assistance of counsel.

Ineffective assistance of counsel does not excuse a failure to comply with the

statute of limitations. State v. Wilkins, 522 N.W.2d 822, 824 (Iowa 1994). The

court in Wilkins adopted the above approach in the interest of promoting the

legislative intent of section 822.3—to “conserve judicial resources, promote

substantive goals of the criminal law, foster rehabilitation, and restore a sense of

repose in our system of justice.” Id.; see also Edman, 444 N.W.2d at 106. Our

precedents are clear: a claim of ineffective assistance of counsel will not save

King from his untimely PCR application. See Wilkins, 522 N.W.2d at 824; see
                                         4

also Dible v. State, 557 N.W.2d 881, 883-84 (Iowa 1996) (holding ineffective

assistance of counsel in a first PCR action does not constitute a “ground of fact”

exception to the section 882.3 three-year statute of limitations), abrogated on

other grounds by Harrington v. State, 659 N.W.2d 509, 521 (Iowa 2003).

       King asks us to overrule Wilkins. As an intermediate appellate court, we

have no such power. See State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014)

(“Generally, it is the role of the supreme court to decide if case precedent should

no longer be followed.”); State v. Eichler, 83 N.W.2d 576, 578 (Iowa 1957) (“If our

previous holdings are to be overruled, we should ordinarily prefer to do it

ourselves.”); State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We

are not at liberty to overturn Iowa Supreme Court precedent.”).

       The district court properly denied King’s PCR application because King

filed his application beyond the three-year statute of limitations for PCR claims

and the exception to the statute of limitations does not apply. We therefore affirm

the district court’s denial of King’s second PCR application.

       AFFIRMED.